OMB APPROVAL OMB Number:3235-0058 Expires:April30, 2009 Estimated average burden hours per response 2.50 SEC FILE NUMBER 0-16508 CUSIP NUMBER 90328G UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 12b-25 NOTIFICATION OF LATE FILING (Check one): o Form10-K o Form20-F o Form11-K o Form10-Q x Form10-D o FormN-SAR o FormN-CSR For Period Ended: March 31, 2009 o Transition Report on Form10-K o Transition Report on Form20-F o Transition Report on Form11-K o Transition Report on Form10-Q o Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION USA Real Estate Investment Trust Full Name of Registrant Commonwealth Equity Trust - USA Former
